  Case 20-10239        Doc 16     Filed 02/18/21 Entered 02/18/21 11:05:18          Desc Main
                                    Document     Page 1 of 7



                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE/BRYSON CITY DIVISION

 IN RE:                                          §
                                                 §
                                                 §
 ROMMIE DALE HUFFMAN                             §    CASE NO.: 20-10239
                                                 §    CHAPTER 7
                                                 §
                 Debtor.                         §
                                                 §




                      EX PARTE APPLICATION TO RETAIN
                BK GLOBAL REAL ESTATE SERVICES TO PROCURE
              CONSENSUAL PUBLIC SALE PURSUANT TO 11 U.S.C. § 327


       COMES NOW the Chapter 7 Trustee, Robert Mays, pursuant to 11 U.S.C. § 327, and files

this Application to Retain BK Global Real Estate Services and Kelly Haydt of Haydt Real Estate

Services, and in support thereof states as follows:

       1.   Robert Mays is the duly qualified and acting Chapter 7 Trustee of the bankruptcy estate

            of Rommie Huffman.

       2. An asset of the bankruptcy estate is real property located at 2705 N Center St Apt 54

            Hickory, NC 28601, and which is further described as follows:

              Parcel Number: 3704-20-72-6254
              Zoning: R-2
              City/Municipality/Township: HICKORY TWP
              Census Tract: 370350105.022034
              Carrier Route: C014
              Abbreviated Description: CITY/MUNI/TWP:HICKORY TWP LOT 1006
            PLAT 17-40


            hereinafter referred to as the “Real Property”.
Case 20-10239      Doc 16    Filed 02/18/21 Entered 02/18/21 11:05:18            Desc Main
                               Document     Page 2 of 7



    3. The Debtor has not claimed the Real Property as exempt.

    4. The Debtor listed the Real Property on his/her schedules as having a value of

       $125,000.00.

    5. The Trustee estimates the fair value at $100,000.00.

    6. The Real Property is subject to the following mortgage(s) or lien(s):

           a. First Mortgage Holder: Mr. Cooper

    7. Based on the Debtor’s Schedules or filed proofs of claims, the following balances are

       due and owing on the Real Property:

           a. Mr. Cooper in an amount exceeding $116,580.00

    8. Based upon the market value of the Real Property and the Debtor’s Schedules and/or

       Proof of Claim, the first mortgage debt is in excess of the market value of the Real

       Property.

    9. BK Global Real Estate Services (“BK Global”) reports that it has expertise and

       experience in assisting trustees in negotiating with secured creditors to sell encumbered

       property through bankruptcy while reserving for the estate a “carveout” that results in

       meaningful distribution to unsecured creditors.

    10. The Trustee proposes to engage BK Global, working with an associated local real estate

       professional (Kelly Haydt of Haydt Real Estate Services), to market the Property and

       assist the Chapter 7 Trustee in negotiations with the first mortgage holder to obtain the

       consent of the first mortgage holder for the sale of the Real Property. The Trustee will

       seek authority to consummate a sale only if the secured creditor consents to the sale,

       agrees to the payment of a six percent (6%) total real estate commission to BK Global

       and the associated local real estate professional, and agrees to a “carveout” to the
Case 20-10239      Doc 16     Filed 02/18/21 Entered 02/18/21 11:05:18             Desc Main
                                Document     Page 3 of 7



       Bankruptcy Estate that will result in a meaningful distribution to unsecured creditors.

       Upon a successful resolution with the Secured Creditor, a separate motion will be filed

       seeking approval of the settlement terms and conditions.

    11. BK Global will not be entitled to any fees if the first mortgage holder does not grant its

       consent or the Court does not grant the motion to approve the sale of the Real Property.

       The Trustee may terminate the listing agreement at any time by abandoning the

       Property or files a Report of No Distribution.

    12. In no event will the bankruptcy estate have any obligation to pay BK Global or

       associated real estate professional for their services, or to pay the customary title and

       closing services. The terms of the listing agreement and this Application provide that

       BK Global or associated real estate professional are only entitled to payment if and

       when (a) secured creditor grants its consent, (b) the motion to approve sale is granted

       and (c) the Real Property is sold, in which event BK Global or associated real estate

       professional will receive a six percent (6%) real estate brokerage commission and

       obtain reimbursement of any out-of-pocket expenses.

    13. The Trustee believes that the highest and best value for the Real Property will be

       generated through a sale in which the Real Property is widely marketed to the public

       and offered at the highest price that the market will bear. The Trustee further believes

       that such a sale is in the best interest of the Debtor’s bankruptcy estate but can only be

       achieved if the Secured Creditor’s consent is first obtained. The Chapter 7 Trustee

       believes that retaining BK Global and an associated local real estate professional to

       obtain the Secured Creditor’s consent is in the best interest of the Debtor’s bankruptcy

       estate.
  Case 20-10239       Doc 16       Filed 02/18/21 Entered 02/18/21 11:05:18         Desc Main
                                     Document     Page 4 of 7



       14. The Trustee submits that the terms of employment and compensation as set out in this

           application and the listing agreement (Exhibit “A”), are reasonable.

       15. BK Global and Haydt Real Estate Services have attested that they are disinterested

           persons within the meaning of Section 101(14) of the Bankruptcy Code and Federal

           Rule of Bankruptcy Procedure 2014 and 2016(a). These attestations are attached as

           Exhibits “B” and “C” hereto.

       WHEREFORE, based upon the foregoing, the Chapter 7 trustee seeks the Court’s authority

to retain BK Global and Haydt Real Estate Services in this case and requests that the Court approve

the compensation arrangements set forth in the listing agreement and this application, pursuant to

Sections 327, 328(a) and 330 of the Bankruptcy Code; and for such other and further relief as the

Court determines is appropriate.

       This 18th day of February, 2021.

                                                     /s/Robert A. Mays
                                                     Robert A. Mays
                                                     N.C. State Bar # 34090
                                                     The Mays Law Firm, PLLC
                                                     21 Battery Park Ave, Ste 201
                                                     Asheville, NC 28801
                                                     Tel.: (828) 435-3335
  Case 20-10239        Doc 16     Filed 02/18/21 Entered 02/18/21 11:05:18              Desc Main
                                    Document     Page 5 of 7



                                            EXHIBIT A


                     BK Global Real Estate Brokerage Listing Agreement



This Real Estate Brokerage Listing Agreement (“Agreement”) is between

Robert Mays (“TRUSTEE”) and BK Global Real Estate Services LLC (“BROKER”)

Authority to Sell Property: Trustee gives Broker the right to be the EXCLUSIVE BROKER
in the sale of the real and personal property (collectively “Property”) described below:

2705 N CENTER ST APT 54 HICKORY, NC 28601

Upon full execution of a contract for sale and purchase of the Property and court approval, all
rights and obligations of this Agreement will automatically extend through the date of the actual
closing of the sales contract. Trustee and Broker acknowledge that this Agreement does not
guarantee a sale. This Property will be offered to any person without regard to race, color,
religion, sex, handicap, familial status, national origin, or any other factor protected by federal,
state, or local law. Trustee certifies and represents that she/he/it is legally entitled to convey the
Property and all improvements.

Price: The starting listing price of the property will be: $110,000.00. If there are no acceptable
offers after 15 days, the list price will be reduced 5% and will reoccur every 15 days until the
listing expires or if an acceptable offer is received.

Brokers Obligations: Broker will assist the Trustee to make commercially reasonable efforts to
procure the consent and agreement of the senior mortgagee (“Secured Creditor”) to:

   a) Sell the Property under 11 U.S.C. § 363(b) to whichever third party you determine to
      have made the best qualified offer during a public sale approved by the court or agree to
      11 U.S.C. § 363(k) and place a credit bid on the Property from the estate;

   b) Release its lien with respect to the Property; and

   c) Pay our fee and expenses, any commission payable to the local real estate broker and all
      other fees and expenses associated with the sale, and provide a carve-out for the benefit
      of allowed unsecured creditors of the estate.
  Case 20-10239       Doc 16      Filed 02/18/21 Entered 02/18/21 11:05:18               Desc Main
                                    Document     Page 6 of 7



Brokers Duties: Broker or associated real estate professional duties will include but will not be
limited to the following services;

   •   Researching the real estate, running title and lien searches to identify creditors for resolution
       and any title issues.
   •   Advising the trustee of any issues and discuss potential resolutions.
   •   Conducting the resolutions under the trustee’s direction.
   •   Assisting the trustee in the collection of documents and information for employment.
   •   Making and identifying the correct contact with the secured creditors.
   •   Notifying the secured creditor of the upcoming sale and identifying servicer requirements.
   •   Assisting the trustee in establishing market value and negotiating with the Servicer an
       acceptable sales price and establishing a carve-out.
   •   Development of online marketing, email campaign and full nationwide marketing
       services.
   •   Conducting an online sale, if agreed by the Trustee.
   •   Use of the BK Global technology platform, if agreed by the Trustee.
   •   Assist the trustee in the review of all offers and coordinate the final documentation of the
       offer accepted by the trustee.
   •   Managing contract requirements such as inspections, appraisals and HOA applications.
   •   Coordinating closings and assisting the trustee in the collection of required information for
       court filing.
   •   Closing the transaction and ensure the estate has received the appropriate funds.
   •   Inspecting the property and completing a broker’s price opinion.
   •   Listing the property in the multiple listing service (MLS).
   •   Posting a for sale sign in the yard and coordinating showings.
   •   Provide the Trustee with an advanced itemized list of all commissions, fees, expenses and
       charges to be paid by the creditor or from the proceeds of sale.

Trustee Obligations: In consideration of Broker’s obligations, Trustee agrees to:

   a) Cooperate with Broker in carrying out the purpose of this Agreement
   b) Provide Broker with keys to the Property and make the Property available for Broker to
      show during reasonable times.
   c) File all court motions and documents in a timely manner to ensure a successful sale.
   d) Advise Broker of any special issues our court requirements.

Term of Agreement: The term of this Agreement will commence when signed by the Trustee
and the court approves it. This Agreement will automatically terminate upon the closing of the
sale of the Property, or it may be terminated by either party for any or no reason after 180 days
from commencement. In addition, this Agreement will be terminated if the Trustee files a
Report of No Distribution, files a Notice of Abandonment of the subject property, or submits a
Trustee’s Final Report to the Office of the Bankruptcy Administrator.
Case 20-10239   Doc 16   Filed 02/18/21 Entered 02/18/21 11:05:18   Desc Main
                           Document     Page 7 of 7
